Citation Nr: 1243436	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of the reduction of the disability evaluation for the residuals of the service-connected laryngeal carcinoma from 100 percent to 10 percent, effective August 1, 2010, to include an evaluation in excess of the currently assigned 10 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Muskogee, Oklahoma (hereinafter RO) which reduced the rating for the Veteran's service-connected laryngeal carcinoma residuals from 100 percent to 10 percent, effective August 1, 2010.  The RO had originally granted service connection for the residuals of laryngeal carcinoma in a February 2008 rating decision; an initial evaluation of 100 percent was assigned effective from December 26, 2007. 

In September 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Muskogee RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran began radiation treatment for squamous cell carcinoma of the larynx in November 2007.

2.  A February 2008 rating decision granted the Veteran service connection for squamous cell carcinoma of the larynx which was rated as 100 percent disabling under Diagnostic Code 6819, effective from December 26, 2007. 

3.  In February 2010, the Veteran was notified by the RO of the proposed reduction of his 100 percent rating for the service-connected residuals of squamous cell carcinoma of the larynx, that he had 60 days to submit medical evidence why the evaluation should not be reduced, and that he could request a hearing. 

4.  A May 2010 rating decision reduced the disability evaluation for the Veteran's service-connected residuals of laryngeal carcinoma from 100 percent to 10 percent, effective August 1, 2010.

5.  There is no evidence of any recurrence of the Veteran's cancer of the larynx.

6.  Since August 1, 2010, residuals of laryngeal carcinoma do not include thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.

7.  The reduction in the Veteran's disability rating for the service-connected residuals of laryngeal carcinoma was based a January 2010 VA examination and VA treatment records, which, taken together, showed that his disability picture did not meet the criteria for a rating in excess of 10 percent for the residuals of prostate cancer, effective August 1, 2010, and that rating reduction was implemented substantially in accordance with governing regulatory due process provisions. 


CONCLUSION OF LAW

The reduction in the disability rating for the Veteran's service-connected residuals of laryngeal carcinoma from 100 percent to 10 percent, effective August 1, 2010, was proper; restoration of the initial 100 percent disability rating is not warranted and a disability evaluation in excess of 10 percent is not warranted for the service-connected residuals of laryngeal carcinoma from August 1, 2010 onward.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e) and (i), 3.321, 3.344, 3.500, 4.97 Diagnostic Codes (DCs) 6516, 6819 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The current appeal stems from a rating decision that reduced the rating based on a review examination as the Veteran's disability had a likelihood of improvement and previous evaluations were not considered permanent.  As is discussed in further detail below, the Veteran was provided appropriate notice of the proposed reduction in February 2010 and the reduction was made in compliance with 38 C.F.R. § 3.105(e). 
 
In the February 2010 and May 2010 rating decisions and September 2010 statement of the case, the Veteran was given a detailed description of the requirements for a 10 percent and a 30 percent evaluation and the text of 38 C.F.R. § 3.159.  The claim was subsequently readjudicated in a January 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  

The pertinent VA examination with respect to the issue on appeal was obtained in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

II. Legal Criteria/Analysis 

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made:  A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  He must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e).

The Board finds that the RO's processing of the reduction was substantially in compliance with the procedural requirements of 38 C.F.R. § 3.105(e) in reduction of the Veteran's disability evaluation.  The reduction was made prospectively following the rating decision proposing the reduction, also in accordance with 38 C.F.R. § 3.105(e).

Review of the evidence of record reveals that the Veteran was diagnosed with squamous cell carcinoma of the larynx in September 2007, and that he underwent radiation treatment for the condition from November 2007 to January 2008.  

In a February 2008 rating decision, the RO granted service connection for squamous cell carcinoma of the larynx, and assigned a 100 percent rating under Diagnostic Code 6819, effective from December 26, 2007.

The RO initially proposed a reduction in the rating in September 2008; however, medical records from October and November 2008 noted a suspicious lesion and recurrence of cancer.  In a December 2008 rating decision, the RO continued the 100 percent rating, but noted the evaluation was not considered permanent and was subject to a future review examination.  

VA treatment records dated in February 2009 include the assessment as status-post radiation therapy, doing well; there were no masses.  In May and August 2009, there was no evidence of disease.  

At a VA examination in January 2010, the Veteran reported having a dry throat and some hoarseness after using his voice for extended periods of time.  The physical examination revealed some nasal septal deviation but good airways bilaterally, with no polyp formation and no abnormal mucous.  Fiberoptic examination of the larynx revealed edema (swelling) of the post arytenoid area, with slight erythema (redness) of both vocal cords.  However, both vocal cords moved normally and no lesions were noted.  There was no evidence of a residual tumor and it was noted that radiation therapy was "apparently" successful.

Based upon that VA examination and in accordance with 38 C.F.R. § 3.105(e), in a February 2010 letter (with a copy of the February 2010 rating decision proposing the reduction attached) the RO proposed to reduce the rating for the Veteran's residuals of laryngeal carcinoma to 10 percent.  

The RO implemented the reduction to 10 percent in the May 2010 rating decision.  The rating reduction was to be effective as of August 1, 2010.  The Veteran was notified of the reduction by a May 2010 letter.   

In May 2010, the Veteran disagreed with the reduction, noting that he continued to have hoarseness, dry throat and excessive mucous.  

At his September 2011 hearing, he stated that when he is talking his ". . . voice goes in and out, in and out, and sometimes people just can't understand me anymore . . ."  See hearing transcript, page 3, September 8, 2011.

Initially, the Board finds that the reduction of the Veteran's evaluation for service-connected residuals of laryngeal carcinoma from 100 percent to 10 percent was in accordance with the facts of records and procedurally proper as per 38 C.F.R. § 3.105(e).  The Veteran was notified of the proposed reduction and his right to challenge the reduction, but he did disagree until after the reduction was made final.  The reduction was made effective no sooner than permitted by regulation.  

As for the rating, the Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected residuals of laryngeal carcinoma due to his level of mucous production, coughing, occasionally numb tongue, and constant hoarseness that makes it difficult for people to understand him.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

Staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The initial rating was assigned under Diagnostic Code (DC) 6819, which governs malignant neoplasms of any specified part of the respiratory system.  38 C.F.R. § 4.97, DC 6819.  Under DC 6819, a rating of 100 percent continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, and then six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  The Board finds it appropriate that the Veteran's larynx has been evaluated as part of the respiratory system.  See generally 38 C.F.R. § 4.97, DCs 6515-18 (evaluating larynx disabilities within the framework for diseases and disabilities of the respiratory system).

The RO has evaluated the residuals under DC 6516, chronic laryngitis.  Under that code, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated at 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated at 30 percent disabling.  38 C.F.R. § 4.97, DC 6516.  

At a VA examination in January 2010, the Veteran reported having a dry throat and some hoarseness after using his voice for extended periods of time.  The physical examination revealed some nasal septal deviation but good airways bilaterally, with no polyp formation and no abnormal mucous.  Fiberoptic examination of the larynx revealed edema (swelling) of the post arytenoid area, with slight erythema (redness) of both vocal cords.  However, both vocal cords moved normally and no lesions were noted. There was no evidence of a residual tumor and it was noted that radiation therapy was "apparently" successful.

At his September 2011 hearing, he stated that when he is talking his ". . . voice goes in and out, in and out, and sometimes people just can't understand me anymore . . ."  See hearing transcript, page 3, September 8, 2011.

VA treatment records dated in January 2012 included similar complaints, but there was no evidence of disease.  

Applying the pertinent criteria to the facts as set forth above, an increased rating would require there to be thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97, DC 6516.  Such manifestations simply were not shown on the reports from the February 2010 VA examination or any other clinical evidence of record, to include the out-patient medical records covering the claims period through January 2012.  Additionally, the Veteran did not report such symptoms at his September 2011 hearing.  While the January 2012 VAMC records show that a polyp was found, it was located on the Veteran's right torus not his larynx.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1941 (32nd ed. 2012).  As such, a rating in excess of 10 percent for residuals of laryngeal carcinoma cannot be assigned at any time subsequent to the effective date of the rating, August 1, 2010.  See 38 C.F.R. § 3.400. 

The Veteran also argues that his symptoms should be evaluated under DC 6519.  38 C.F.R. § 4.97, DC 6519.  Under DC 6519, complete organic aphonia is evaluated at 60 percent disabling if it results in a constant inability to speak above a whisper and is considered 100 percent disabling if it results in a constant inability to communicate by speech.  Id.  

Applying the criteria to the facts of this case, the Board finds DC 6519 is not applicable because the credible lay and medical evidence shows that the Veteran's chronic laryngitis does not result in complete organic aphonia with constant inability to speak or constant inability to speak above a whisper. 

The Veteran credibly reports hoarseness of voice following his radiation treatment for laryngeal carcinoma which is recognized by the current 10 percent rating assigned.  This rating is consistent with his September 2011 hearing testimony where he stated that his voice "goes in and out" and sometimes people just can't understand him.  His own testimony and statements establish that his chronic laryngitis does not result in complete organic aphonia with constant inability to speak or constant inability to speak above a whisper.  Rather, the Veteran's testimony shows that on occasion people cannot understand him when he talks due to his hoarseness.

Overall, the Board finds that the credible lay and medical evidence establishes the Veteran's chronic laryngitis does not result in complete organic aphonia with constant inability to speak or constant inability to speak above a whisper.  Additionally, the evidence does not show that the Veteran is suffering from chronic laryngitis with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.  Therefore, a rating in excess of 10% is not warranted under all applicable diagnostic codes.

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  See 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet App 242 (2008).  Here, the evidence of record indicates that the Veteran's condition is manifested by hoarseness and excess mucous.  These are precisely the symptoms contemplated by DC 6516, pursuant to which his condition is rated.  Because there is no evidence of symptoms that would present a disability picture more severe than that contemplated by the rating schedule, extraschedular referral is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board finds that a claim for a total disability rating due to individual employability resulting from Veteran's chronic laryngitis has not been raised by the record because as noted in the January 2012 VA treatment record, the Veteran is working.  See 38 C.F.R. § 4.16(a); Rice v. Shinseki, 22 Vet. App. 447 (2009).




	(CONTINUED ON NEXT PAGE)


ORDER

The rating reduction of the disability evaluation for the residuals of the service-connected laryngeal carcinoma from 100 percent to 10 percent, effective August 1, 2010, was proper and an evaluation in excess of 10 percent is not warranted beginning August 1, 2010. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


